Swift, Ch. J.
The expressions made use of by the devisor clearly shew an intent to devise the estate to the church, as such, and not to the congregation. The words “ to the church of the north Baptist Church,'9 exclude the idea that he intended the congregation should be the object of his bounty. Had he named the North Baptist church only, I should have presumed, that he considered church as synonimous with congregation, and intended to have devised the estate to the congregation : But the expression, “ church of the North Baptist church” must have been intended for some special purpose. If he had intended to have given the estate to the congregation, he had nothing to do but so to express it. The words of the devise can be accounted for only on the idea of excluding the congregation j and they arc appropriate and proper, if it was his intention that the church, or body of communicants, should take the estate. This only could have been the object of this peculiar phraseology ; and on any other construction it is an utter absurdity. This meaning of the expression is perfectly consistent with the subsequent directions respecting the devise.
It is equally evident, that it was the intent of the devisor that the estate should be for the use and benefit of the church: and that he did not make the church, or its members, trustees, to hold the estate in trust and for the use of the congregation. The support of the gospel ministry in the North Baptist meeting-house, was a benefit to the church : and though it might also he a benefit to the congregation, yet this was incidental, while the direct object, of the testator was a benefit, to the church. But the last direction must shew the design of the testator beyond all doubt. In a certain event, the devisees may give a part to the. poor of the church. This w as for the benefit of the church ; and it cannot be presumed, that it was the intent of the testator, that the devisees were to hold the estate in trust, partly for the use of the congregation, and partly for the use of the church. The plain import, and fair construction is, that the devise *292was to llic rhurch of the North Baptist congregation, for their ose and benefit.
Whether the church can take the devise or not, it is unnecessary now to decide ; for it is not a party to the record. it is sufficient to say, that the devise was not made to the congregation.
In this opinion the other Judges severally concurred, except Govtn. J. w ho gave no opinion, having been absent, by reason of indisposition, when the case was argued.
New trial not to he granted,